United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3576
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jonathan M. Arther,                     *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: August 3, 2006
                                Filed: August 17, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Jonathan Arther (Arther) appeals the 96-month prison sentence imposed by the
district court1 upon his guilty plea to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). His counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
the sentence is unreasonable.




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
       We reject this argument. The sentence imposed was within the advisory
Guidelines imprisonment range of 77-96 months, and nothing in the record rebuts the
presumption that the sentence is reasonable. See United States v. Tobacco, 428 F.3d
1148, 1151 (8th Cir. 2005) (sentence within applicable Guidelines range is
presumptively reasonable; presumption can be rebutted if district court (1) failed to
consider relevant factor that should have received significant weight, (2) gave
significant weight to improper or irrelevant factor, or (3) considered only appropriate
factors but in weighing factors committed clear error of judgment). In setting the
sentence, the district court noted Arther’s particular characteristics and the need to
protect society. See 18 U.S.C. § 3553(a)(1), (a)(2)(C); United States v. Long Soldier,
431 F.3d 1120, 1123 (8th Cir. 2005) (explaining a district court is not required to
specifically mention § 3553(a) in sentencing defendant; relevant inquiry is whether
the court actually considered § 3553(a) factors and whether the appellate court’s
review of those factors leads to a conclusion that they support the reasonableness of
the district court’s sentencing decision).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
conclude there are no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment, and we grant counsel leave to withdraw.
                       ______________________________




                                         -2-